Title: To George Washington from Samuel West, 11 October 1775
From: West, Samuel
To: Washington, George



Sir,
Plymouth [Mass.] October the 11th 1775

When I was att Head Quarters the other Day, my good friend mr Pierpoint informed your Excellency, that I had lost my horse; and proposed, that I should have one of the Provincial horses presented to me to supply my loss: the manner in which mr Pierpoint introduc’d the Subject gave Me a great deal of Pain and uneasiness: because (I thought) it had the Appearance of a design to beg a favor of the Gentlemen of the Army; when therefore Colonel Read offered to Send me an horse to ride home; I was under So much confusion as not to know certainly whether the horse was only lent me to ride home, or whether it was design’d to be presented to me for my own: mr Pierpoint thought that the horse was presented to me as a gift;

but I judg’d from Several things that it was only lent me to ride home; and accordingly had fully determined as Soon as I had gotten home to Send the horse back by the first opportunity: But Several Gentlemen of my Acquaintance upon hearing the Account of the matter, judgd, that I had a just right to have Satisfaction made me by the Continent for my loss, inasmuch as I had preach’d in the camp five Sabbaths and a fast, and expected no reward for my Services, they thought, that I had a right to be Made whole by the Continent for any Damage I Might Sustain while I was doing duty in the camp. Colonel Warren of Plymouth Speaker of the house of representatives was So full in this Sentiment, that he advised me to present a memorial to your Excellency; and to represent the matter in its proper light; not doubting, but that your Excellency would judge it proper that the continent should make good the damage that I have Sustain’d. It is in Consequence of his Advice, that I have now written this letter to your Excellency. In order, that your Excellency may form a true judgment of the matter, I must briefly State the fact which is thus—mr Spring who is now gone chaplain to Quebec, had liberty granted him by Dr Cogswill to take his horse and ride him to newbury port and Sell him for Nine Pounds; he thro a Mistake took my horse and Sold him in his journey to a man belonging to Salem; hearing of this I went to Salem, and when I came there was told that the horse was gone off, the Stable door being left open—dilligent Search was made but he could not be found: Now as there is no person, of whom I can legally demand Satisfaction for my loss, except mr Spring, and as it is very uncertain when he will return from Quebec, and as I Stand in need of an horse every Day almost when I am at home, if your Excellency thinks my request to be rational and that the publick ought to make good the Damage that I have Sustaind; I Should be glad to have liberty granted me to keep the horse that Colonel Read Sent me, till I have proper Satisfaction made me by mr Spring for the loss I have Sustaind. If your Excellency will Send a line to me by the bearer of this mr Joseph Howland to let me know whether I must return the horse back by the first opportunity, or whether I may keep him till I am otherwise Satisfied, it will lay a peculiar obligation upon your Excellency’s most humble and obedient servant

Samuel West

